Exhibit 10.20

FINANCIAL ENGINES, INC.

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

NOTICE OF RSU AWARD

OUTSIDE DIRECTOR

You have been granted the following Restricted Stock Units (“RSUs”) representing
Common Stock of FINANCIAL ENGINES, INC. (the “Company”) under the Company’s
Amended and Restated 2009 Stock Incentive Plan (the “Plan”).

 

Name of Participant:

   

Total Number of RSUs Granted:

   

Date of Grant:

                                                                ,
                

Vesting Commencement Date:

                                                                ,
                

Vesting Schedule:

  1/4th of the RSUs subject to this Award vest when you complete each twelve
(12)-month period of continuous Service from the Vesting Commencement Date.
Notwithstanding the foregoing, the RSUs subject to this Award shall become
vested if a Change in Control occurs with respect to the Company during your
Service.

By your acceptance and the signature of the Company’s representative below, you
and the Company agree that these RSUs are granted under and governed by the term
and conditions of the Plan and the RSU Agreement (the “Agreement”), both of
which are attached to and made a part of this document.

By accepting this notice and agreement you further agree that the Company may
deliver by e-mail all documents relating to the Plan or this Award (including
without limitation, prospectuses required by the Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements). You also agree that the Company may deliver these documents by
posting them on a website maintained by the Company or by a third party under
contract with the Company. If the Company posts these documents on a website, it
will notify you by e-mail.

 

FINANCIAL ENGINES, INC.    GRANTEE, OUTSIDE DIRECTOR     

By: RAYMOND J SIMS

   Signature

Title:

   E.V.P. and Chief Financial Officer         Print name

 

FINANCIAL ENGINES, INC.

FORM OF NOTICE OF RSU AWARD AND AGREEMENT – OUTSIDE DIRECTOR



--------------------------------------------------------------------------------

FINANCIAL ENGINES, INC.

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

RSU AGREEMENT

 

Payment for RSUs    No cash payment is required for the RSUs you receive. You
are receiving the RSUs in consideration for Services rendered by you. Vesting   
The RSUs that you are receiving will vest in installments, as shown in the
Notice of RSU Award.    No additional RSUs vest after your Service as a Director
has terminated for any reason. Forfeiture    If your Service terminates for any
reason, then your Award expires immediately as to the number of RSUs that have
not vested before the termination date and do not vest as a result of
termination. This means that the unvested RSUs will immediately be cancelled.
You receive no payment for RSUs that are forfeited.    The Company determines
when your Service terminates for this purpose and all purposes under the Plan
and its determinations are conclusive and binding on all persons. Nature of RSUs
   Your RSUs are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue Shares on a future date. As a holder of
RSUs, you have no rights other than the rights of a general creditor of the
Company. The Committee in its sole discretion may substitute a cash payment in
lieu of Shares, such cash payment to be equal to the Fair Market Value of the
Shares on the date that such Shares would have otherwise been issued under the
terms of the Plan. No Voting Rights or Dividends    Your RSUs carry neither
voting rights nor rights to dividends. You, or your estate or heirs, have no
rights as a stockholder of the Company unless and until your RSUs are settled by
issuing Shares. No adjustments will be made for dividends or other rights if the
applicable record date occurs before your Shares are issued, except as described
in the Plan. Acceptance of Award    This Award Agreement is one of the documents
governing this RSU Award, which you may accept or reject online through the
third party maintaining the Company’s stock award website. If you have not
rejected this Award by the time of the first vesting event, you will be deemed
to have accepted this Award, and the Shares vested pursuant to the Award will be
issued and taxed accordingly. RSUs Nontransferable    You may not sell,
transfer, assign, pledge or otherwise dispose of any RSUs. For instance, you may
not use your RSUs as security for a loan. If you attempt to do any of these
things, your RSUs will immediately become invalid. Settlement of RSUs    Each of
your vested RSUs will be settled as soon as practicable after it vests. At the
time of settlement, you will receive one Share for each vested RSU; provided,
however, that no fractional Shares will be issued or delivered pursuant

 

FINANCIAL ENGINES, INC.

FORM OF NOTICE OF RSU AWARD AND AGREEMENT – OUTSIDE DIRECTOR



--------------------------------------------------------------------------------

 

   to the Plan or this Agreement, and the Committee will determine whether cash
will be paid in lieu of any fractional Share or whether such fractional Share
and any rights thereto will be canceled, terminated or otherwise eliminated. In
addition, the Shares are issued to you subject to the condition that the
issuance of the Shares not violate any law or regulation.    In the event of
death, the vested portion of the Award shall be delivered to the executor or
administrator of your estate or, if none, by the person(s) entitled to receive
the vested Award under your will or the laws of descent or distribution.    In
no event will the RSUs be settled later than 2-1/2 months after the end of the
calendar year in which the RSUs become vested (or if later, 2-1/2 months after
the end of the taxable year of the Company in which the RSUs become vested).
Withholding Taxes and Stock Withholding    Regardless of any action the Company
takes with respect to any or all income tax, social insurance, payroll tax or
other tax-related withholding (the “Tax-Related Items”), you acknowledge that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company (1) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Award, including the grant and vesting of the Award, the
issuance of Shares upon settlement of the Award, the subsequent sale of Shares
acquired pursuant to the Award and the receipt of any dividends or other
distributions, if any; and (2) does not commit to structure the terms of the
grant or any aspect of the Award to reduce or eliminate your liability for
Tax-Related Items. Restrictions on Resale    You agree not to sell any Shares at
a time when applicable laws, Company policies or an agreement between the
Company and its underwriters prohibit a sale. This restriction will apply as
long as your Service continues and for such period of time after the termination
of your Service as the Company may specify. No Retention Rights    Neither your
Award nor this Agreement gives you the right to continue as a Director, or to
become employed or retained by the Company or a subsidiary of the Company in any
capacity. The Company and its subsidiaries reserve the right to terminate your
Service at any time, with or without cause. Adjustments    In the event of a
stock split, a stock dividend or a similar change in Company Shares, the number
of RSUs covered by this Award shall be adjusted pursuant to the Plan. Successors
and Assigns    Except as otherwise provided in the Plan or this Agreement, every
term of this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legatees, legal representatives,
successors, transferees and assigns. Notice    Any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given upon the earliest of personal delivery, receipt or the third full day
following mailing with postage and fees prepaid, addressed to the other party
hereto at the address last known in the Company’s records or at such other
address as such party may designate by ten (10) days’ advance written notice to
the other party hereto.

 

FINANCIAL ENGINES, INC.

FORM OF NOTICE OF RSU AWARD AND AGREEMENT – OUTSIDE DIRECTOR



--------------------------------------------------------------------------------

 

Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware (without regard to their choice-of-law provisions). For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by this grant or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of the County of Santa Clara, California, or the federal courts for
United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed. Section 409A    To the fullest
extent applicable, benefits payable under this Agreement are intended to be
exempt from the definition of “nonqualified deferred compensation” under Section
409A of the Code. To the extent that any such benefit is or becomes subject to
Section 409A due to a failure to qualify for an exemption from the definition of
nonqualified deferred compensation, this Agreement is intended to comply with
the applicable requirements of Section 409A with respect to such benefits. This
Agreement shall be interpreted and administered to the extent possible in a
manner consistent with the foregoing statement of intent, and any ambiguity as
to its compliance with Section 409A will be read in such a manner so that all
benefits hereunder comply with Section 409A of the Code. The Plan and Other
Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in this Agreement shall have the meanings
assigned to them in the Plan. This Agreement and the Plan constitute the entire
understanding between you and the Company regarding this Award. Any prior
agreements, commitments or negotiations concerning this Award are superseded.
This Agreement may be amended by the Committee without your consent; however, if
any such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

BY ACCEPTING THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

FINANCIAL ENGINES, INC.

FORM OF NOTICE OF RSU AWARD AND AGREEMENT – OUTSIDE DIRECTOR